PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NEATHERLIN, Kenneth L. 
Application No. 16/574,017
Filed:  September 17, 2019
For: MOBILE MODULAR FOUNDATION SYSTEMS AND METHODS FOR TRANSPORTING SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 3, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Albert B. Deaver, Jr. appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue and to submit an oath or declaration or substitute statement on or before December 8, 2021, as required by the Notice of Allowance and Fee(s) Due and the Notice Requiring Inventor’s Oath or Declaration, mailed September 8, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is December 9, 2021.  A Notice of Abandonment was mailed December 27, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of the Part B – Fee(s) Transmittal form, with the issue fee payment of $600, and an oath or declaration; (2) the petition fee of 1,050; and (3) a proper statement of unintentional delay.  

It is noted that a surcharge fee of $80 was paid on January 3, 2022; however, it does not appear that the Notice mailed September 8, 2021 required a surcharge fee.



Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions